Citation Nr: 1001250	
Decision Date: 01/08/10    Archive Date: 01/15/10

DOCKET NO.  07-36 864	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to an increased disability rating for service-
connected right knee injury residuals, currently rated as 10 
percent disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

C. Hancock, Counsel


INTRODUCTION

The Veteran served on active duty from March 1970 to November 
1972.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a rating decision issued in December 2006 by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Cleveland, Ohio.  

The Veteran provided testimony at a hearing conducted at the 
RO in October 2009 by the undersigned Veterans Law Judge.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Veteran was most recently afforded a VA orthopedic 
examination which addressed his service-connected right knee 
in December 2008.  Review of the examination report shows 
that he complained of constant right knee pain, and some 
swelling at the end of the day.  He also complained of 
instability and locking.  He wore a knee brace.  He indicated 
he was able to complete daily activities.  Examination showed 
no gross right knee disability.  No erythema was shown, nor 
was warmth.  Range of motion was normal (i.e., extension to 
zero degrees and flexion to 140 degrees) without pain.  The 
knee was tender.  After repetitive flexion and extension the 
right knee neither exhibited increased pain, fatigue, 
weakness, incoordination, nor decreased motion.  The Veteran 
denied flare-ups.  No instability was shown.  X-ray 
examination findings were reported as being unremarkable.  
The supplied diagnosis was chronic right patellar tendonitis.


At his October 2009 hearing before the undersigned, the 
Veteran testified that his right knee disorder had "markedly 
increased" in severity in recent years.  See page five of 
hearing transcript (transcript).  He added that his symptoms 
included pain, swelling, grating, locking, and instability.  
See page six of transcript.  He added he wore a supportive 
knee device due to his knee instability.  See page 10 of 
transcript.  

When a veteran alleges that his service-connected disability 
has worsened since the last examination, a new examination 
may be required to evaluate the current degree of impairment, 
particularly if there is no additional medical evidence which 
addresses the level of impairment of the disability since the 
previous examination.  Snuffer v. Gober, 10 Vet. App. 400, 
403 (1997) (holding that the veteran was entitled to a new 
examination after a two year period between the last VA 
examination and the veteran's contention that the pertinent 
disability had increased in severity); VAOPGCPREC 11-95, 
para. 11 (Apr. 7, 1995) (where a claimant affirmatively 
asserts to the Board that a further increase in disability 
has occurred subsequent to the prior examination and 
decision, an additional examination may be required).  As 
noted, in October 2009 the Veteran testified credibly to the 
effect that his right knee problems had grown more severe 
since the latest VA examination took place almost two years 
earlier in December 2008.  Hence, the Veteran should be 
scheduled for a new examination.

The Board also observes that the Veteran, with waiver of 
initial RO consideration, submitted additional evidence to 
the undersigned in October 2009.  Part of this included a 
letter, in which the Veteran indicated that "I have been 
evaluated [for his right knee disorder] by two different 
doctors from the private sector."  Review of the claims file 
show no private medical evidence.  Hence, there appear to be 
pertinent medical records that have yet to be associated with 
the claims file.  As these private medical records may 
contain information critical to the matter at hand, 38 C.F.R. 
§ 3.159(c) (2009) mandates that VA assist in obtaining such 
records.

VA General Counsel has held that a claimant who has arthritis 
and instability of a knee may be rated separately under 
Diagnostic Codes 5003 and 5257, while cautioning that any 
such separate rating must be based on additional disabling 
symptomatology.  VAOPGCPREC 23-97, 62 Fed. Reg. 63,604 
(1997); VAOPGCPREC 9-98, 63 Fed. Reg. 56,704 (1998).  
Further, VA General Counsel has held that separate ratings 
under 38 C.F.R. § 4.71a, Diagnostic Code 5260 (limitation of 
flexion of the leg) and Diagnostic Code 5261 (limitation of 
extension of he leg), may be assigned for disability of the 
same joint.  VAOGCPREC 9-2004; 69 Fed. Reg. 59990 (2004).

The Board acknowledges that a claimant may experience 
multiple distinct degrees of disability that might result in 
different levels of compensation from the time the increased 
rating claim was filed until a final decision is made.  Hart 
v. Mansfield, 21 Vet. App. 505 (2007).  Hence, in 
readjudicating this claim the RO must consider the Hart 
decision.  

Finally, the Board notes that, in the written contentions 
submitted at the October 2009 hearing before the Board, the 
Veteran stated, "In closing, over the last few years, I am 
no longer able to work within my warehouse assisting 
customers and pulling orders."  To the extent that the 
Veteran is raising a claim for a total disability rating for 
compensation purposes based on individual unemployability 
(TDIU) in the context of his claim for an increased 
disability rating for his service-connected knee disorder, 
the Board will remand this matter to the RO also for its 
consideration under Rice v. Shinseki, 22 Vet. App. 447 
(2009).  

Accordingly, this case is REMANDED for the following 
development and consideration:

1.  With the Veteran's cooperation, the 
RO should obtain for the record copies of 
all treatment records pertaining to all 
treatment provided the Veteran by the two 
referenced private physicians as part of 
the letter he submitted at his October 
2009 hearing.  To assist in acquiring 
these sought after private medical 
records, the RO should provide the 
Veteran copies of VA Form 21- 4142 
(Authorization and Consent to Release 
Information).  If any of these records 
cannot be obtained, the attempt(s) to 
obtain them should be documented for the 
record, and the Veteran informed in 
writing.

2.  After associating with the record all 
evidence obtained in connection with the 
above development, the RO should 
thereafter arrange for the Veteran to 
undergo a VA orthopedic examination of 
his right knee.  The claims file must be 
made available to the VA examiner, and 
the examiner should review the file prior 
to the examination.  All appropriate 
tests and studies, including X-rays and 
range of motion studies of the right 
knee, reported in degrees, should be 
accomplished.  All findings should be 
made available to the physician prior to 
the completion of his or her report, and 
all clinical findings should be reported 
in detail.

The examiner must render specific 
findings as to whether, during the 
examination, there is objective evidence 
of pain on motion, weakness, excess 
fatigability, and/or incoordination 
associated with the service-connected 
right knee.  If pain on motion is 
observed, the examiner must indicate the 
point at which pain begins.  In addition, 
after considering the Veteran's 
documented medical history and 
assertions, the examining physician must 
indicate whether, and to what extent, the 
Veteran experiences likely functional 
loss due to pain and/or any of the other 
symptoms noted above during flare-ups 
and/or with repeated use; to the extent 
possible, the examiner should express any 
such additional functional loss in terms 
of additional degrees of limited motion.

The examiner must identify all 
impairments affecting the right knee.  
The examiner should specifically indicate 
whether arthritis is present and, if so, 
whether this is supported by X-ray 
findings.  The examiner must report 
whether there is recurrent subluxation or 
lateral instability of the knee and, if 
so, whether such is best characterized as 
"slight," "moderate," or "severe."  
The examiner should also indicate 
whether, in the right knee, there is 
ankylosis, dislocation or removal of 
cartilage, impairment of the tibia or 
fibula, or genu recurvatum.

3.  The Veteran is hereby notified that 
it is his responsibility to report for 
any VA examination, to cooperate in the 
development of the claim, and that the 
consequences for failure to report for a 
VA examination without good cause may 
include denial of the claim.  38 C.F.R. 
§§ 3.158, 3.655 (2009).  In the event 
that the Veteran does not report for any 
ordered examination, documentation should 
be obtained which shows that notice 
scheduling the examination was sent to 
the last known address prior to the date 
of the examination.  It should also be 
indicated whether any notice that was 
sent was returned as undeliverable.

4.  Then, the RO should review any 
additional evidence and readjudicate the 
appellate issue under all appropriate 
statutory and regulatory provisions and 
legal theories, including the opinions of 
VA's General Counsel discussed above.  
The RO should also consider the Veteran's 
statement in the written contentions he 
submitted at the October 2009 hearing 
before the Board, in which he indicated 
that he is "no longer able to work 
within [his] warehouse assisting 
customers and pulling orders" as to 
whether this constitutes a claim for TDIU 
in the context of his claim for an 
increased disability rating for his 
service-connected knee disorder, thereby 
warranting adjudication of that matter 
under Rice v. Shinseki, 22 Vet. App. 447 
(2009).  If the benefit sought on appeal 
remains denied, the Veteran and his 
representative should be provided with a 
supplemental statement of the case.

The purpose of this REMAND is to ensure due process.  The 
Board does not intimate any opinion as to the merits of the 
case, either favorable or unfavorable, at this time.  No 
action is required of the appellant until he is notified.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  This claim must be 
afforded expeditious treatment.  The law requires that all 
claims that are remanded by the Board or by the Court for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2009).



_________________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


